     THOMAS E. FRANKOVICH (State Bar #074414)
 1   THOMAS E. FRANKOVICH,
 2   A PROFESSIONAL LAW CORPORATION
     1165 Hoff way, #205
 3   Orland, CA 95963
     Telephone: 415-389-8600
 4   Email: tfrankovich@disabilitieslaw.com
 5
     Attorney for Plaintiff
 6   BYRON CHAPMAN

 7
                             IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                                                                        CRB
      BYRON CHAPMAN,                                              CASE NO. 3:18-cv-05603-JCS
10

11            Plaintiff,                                          STIPULATION OF DISMISSAL AND
                                                                  [PROPOSED] ORDER THEREON
12    v.

13    LARKSPUR ECONO GAS; VECANE
      SOSSIKIAN; THERESA SOSSIKIAN;
14    VICTESS INC a California Corporation
15    d.b.a. LARKSPUR ECONO GAS

16           Defendants,

17

18                    The Parties, by and through their respective counsel, stipulate to dismissal of this

19   action in its entirety with prejudice pursuant to Fed.R.Civ.P.41(a)(2).

20           IT IS HEREBY STIPULATED by and between parties to this action through their

21   designated counsel that the above-captioned action become and hereby is dismissed with

22   prejudice and each side is to bear its own costs and attorneys’ fees.

23           The parties further consent to and request that the Court retain jurisdiction over

24   enforcement of the Agreement. See Kokonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994)

25   (empowering the district courts to retain jurisdiction over enforcement of settlement agreements).

26   ///

27   ///

28   ///
     __________________________________________________________________________________________________________________
     Stipulation of Dismissal                                                                CASE NO. 3:18-CV-05603-JCS

                                                              1
 1

 2   IT IS SO STIPULATED.
 3                                               Respectfully Submitted,
 4
     Dated: July 2, 2019                         THOMAS E. FRANKOVICH, APLC
 5                                               A PROFESSIONAL LAW CORPORATION
 6

 7                                               By:    /s/ Thomas E. Frankovich
                                                 Thomas E. Frankovich
 8                                               Attorneys for Plaintiff

 9
     Dated: July 3, 2019                         Fisher & Phillips LLP
10

11                                               By: /s/ Brett Martin
12                                               Brett Martin
                                                 Attorneys for Defendants
13

14

15

16                                                [proposed] ORDER

17           IT IS HEREBY ORDERED that this matter is dismissed with prejudice pursuant to
18   Fed.R.Civ.P.41(a)(2) and each side is to bear its own costs and attorneys’ fees. IT IS FURTHER
19
     ORDERED that the Court shall retain jurisdiction for the purpose of enforcing the parties’
20
     Settlement Agreement and General Release should such enforcement be necessary.
21

22

23
           July 8, 2019
24   Dated: July 2 , 2019                        ____________________________________
25                                               Honorable Magistrate Judge Joseph C. Spero
                                                 CHARLES R. BRYER
26                                               United States District
                                                 Judge
27

28
     __________________________________________________________________________________________________________________
     Stipulation of Dismissal                                                                CASE NO. 3:18-CV-05603-JCS

                                                              2
